    Case 4:19-cv-00415-ALM Document 87 Filed 07/20/20 Page 1 of 1 PageID #: 2276



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    UNITED STATES OF AMERICA,              )
            Plaintiff,                     )
                                           )
             v.                            )
                                           )                 Case No. 4:19-cv-00415
    ALEXANDRU BITTNER,                     )
             Defendant.                    )
    _______________________________________)

          ORDER GRANTING THE JOINT MOTION TO ENTER FINAL JUDGMENT
           Upon consideration of the Plaintiff United States’ and Defendant Alexandru Bittner’s
.   joint motion for entry of a final judgment and stipulations in this case (Dkt. #85), the Court finds

    that the Motion should be GRANTED.

           It it therefore ORDERED that a final judgment shall be separately entered in this case.

    The Clerk is directed to terminate the July 31, 2020 Final Pretrial Conference.

          SIGNED this 20th day of July, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
